Case 8:19-cv-02814-WFJ-AEP Document 42 Filed 02/18/21 Page 1 of 18 PageID 1244




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 GHASEM ATASHKHANEH,

       Plaintiff,

 v.                                               CASE NO. 8:19-cv-2814-WFJ-AEP

 SAM’S EAST, INC.,

      Defendant.
 _____________________________/

                    ORDER GRANTING SUMMARY JUDGMENT

       Before the Court is Defendant’s Motion for Summary Judgment (Dkt. 23),

 including the statement of undisputed facts, declarations, depositions, and exhibits

 (Dkts. 24 & 26), Plaintiff’s responses (Dkts. 35 & 36), and Defendant’s reply (Dkt.

 39). After hearing argument of counsel, and after careful review of the parties’

 submissions and the entire file, the Court grants summary judgment.

                                   BACKGROUND

       In this removed diversity action, Plaintiff Ghasem Atashkhaneh sues his

 present employer, Defendant Sam’s East, Inc. (“Sam’s”), for discrimination and

 retaliation based on race, national origin, and age in violation of the Florida Civil

 Rights Act of 1992 (“FCRA”). Dkt. 1-4. Plaintiff was over 50 years old at the
Case 8:19-cv-02814-WFJ-AEP Document 42 Filed 02/18/21 Page 2 of 18 PageID 1245




 time of the alleged discriminatory and retaliatory action. His declared race is

 white, or Caucasian, and his national origin is Iranian.1

 Events prior to actionable conduct (i.e., before January 25, 2015)2

        In March 2005, Plaintiff began working for Sam’s in the Wesley Chapel

 store as an overnight merchandiser. Dkt. 26-1, Pl.’s Dep. at 17, 71–72; Dkt. 26-18,

 Figueroa Munoz’s Decl. ¶ 4.3 On August 17, 2008, Plaintiff was promoted to

 Bakery Team Lead, one of several “Team Lead” positions at Sam’s. Dkt. 26-18,

 Fig. Decl. ¶ 4. A Team Lead position is nonmanagerial, non-supervisory, and non-

 salaried.

        In February 2014, Sam’s restructured by consolidating the five Team Lead

 positions into three supervisory ones. Dkt. 37-3 at 1–2. All five were interviewed

 and three were placed in the new positions.4 Id. at 2. Plaintiff was not selected

 and was returned to his original position as an overnight merchandiser. Id. When


 1
   On the information sheet as part of his initial application at Sam’s, Plaintiff chose his race as
 “White” out of the 5 options given, which included “Asian.” (Dkt. 26-1, Pl.’s Dep. at 22–23;
 Dkt. 26-3 at 2). This was the only information regarding race supplied to Sam’s. Company
 records do not indicate Plaintiff’s Iranian national origin because Sam’s does not collect
 information about or track the national origin of its employees. At the hearing, the Court
 inquired of both counsel concerning Plaintiff’s race and national origin and confirmed these facts
 as relevant and binding for purposes of deciding this case.
 2
   All of Plaintiff’s discrimination claims are restricted to a start date of January 25, 2015, which
 is 365 days prior to his filing an EEOC charge. See Fla. Stat. § 760.11(1).
 3
   Deposition page numbers in this order will refer to the actual page, as opposed to the
 condensed, four-to-a-page format as found on the electronic docket. For example, page 17 is
 electronically docketed at page 6 of docket 26-1, and pages 71 and 72 at page 19. The
 depositions and declarations will be further abbreviated to assist the reader.
 4
   The three individuals selected were Josipa Krekic (white, 44), Sean Youdelman (white, 30),
 and Shane Hanold (white, 35). Dkt. 36 ¶ 2. Plaintiff and “Lucy” (Hispanic, 40s) were not. Id.
                                                  2
Case 8:19-cv-02814-WFJ-AEP Document 42 Filed 02/18/21 Page 3 of 18 PageID 1246




 he approached the store manager (Alan Cole) about his demotion and the selection

 of the three younger, white employees, he suggested Plaintiff “would be better off

 taking a severance package and retiring.” 5 Id.

        In July that same year, Plaintiff applied for and was promoted to Overnight

 Team Lead. Id. at 2–3; Dkt. 26-18, Fig. Decl. ¶ 4. Plaintiff has continuously held

 a Team Lead position since July 5, 2014. Dkt. 26-18, Fig. Decl. ¶ 4.

 Events beginning January 25, 2015, through the filing of this action

        Between January 2015 and December 2016, Plaintiff applied for 23

 openings: 5 Assistant Manager (“AM”) positions, 3 Asset Protection Manager

 (“APM”) positions, and 15 MIT (“Management In Training”) positions. 6 Dkt. 26-

 2, Pl.’s Dep. at 168, 174, 179; Dkt. 26-18, Fig. Decl. ¶¶ 9–30. The decision-

 makers did not select Plaintiff for the 11 positions actually filled, his job

 performance evaluations began to dip, and he received “coaching” on several

 occasions. Sam’s has an open-door policy for contesting non-selection or

 disciplinary matters. Dkt. 24 ¶ 7. The disciplinary system is three-tiered, and if

 the employee has a second or third-level infraction, the employee may not apply

 for any open position. Dkt. 24 ¶ 6.




 5
   Although his demotion in 2014 is not actionable, it may be considered as history in determining
 the actionable discrimination and retaliation claims.
 6
   The terms MIT program, MIT training, and MIT position are used interchangeably in the
 parties’ filings.
                                                3
Case 8:19-cv-02814-WFJ-AEP Document 42 Filed 02/18/21 Page 4 of 18 PageID 1247




        On January 27, 2016, Plaintiff filed his first charge of discrimination with

 the Equal Employment Opportunity Commission (“EEOC”). 7 Dkt. 26-3 at 1. On

 the written charge of discrimination, Plaintiff declared his race as Asian, for the

 first time, and his national origin as “Iranian-Middle Eastern.”8 Dkt. 26-3 at 1.

 Plaintiff wrote in the charge that he had “applied for the MIT (Manager In

 Training) program since 2010” without success. Id. He continued, “[h]owever,

 younger non-Iranian with less experience than I have applied for the MIT program

 and have been selected.” Id. He asserted race, national origin, and age

 discrimination and retaliation based on his failure to be promoted and his “previous

 complaint of discrimination.” Id.

        Before the EEOC dismissed the first charge on September 16, 2017, Plaintiff

 filed a second charge of discrimination on December 2, 2016. Dkt. 26-18 at 11,

 13. The second charge asserts only retaliation and claims in full:

        I complained to Human Resources of discrimination and nothing was
        done to remedy the situation. I filed a charge of discrimination with the
        EEOC in December 2015 and additional retaliatory action occurred. I
        have received lowered evaluations, continue being deny promotion, set
        up for failure by being assign more tasks without proper training. I
        believe I have been retaliated against because I filed [the first charge].




 7
   All of Plaintiff’s discrimination claims are restricted to a start date of January 25, 2015, which
 is 365 days prior to the filing of his claim with the EEOC. See McCullough v. Nesco Resources
 LLC, 760 F. App’x 642, 646 (11th Cir. 2019) (citing Fla. Stat. § 760.11(1)).
 8
   It is crucial to note that none of the decision-makers were aware of the EEOC charges. Dkt.
 26-2, Pl.’s Dep. at 221.
                                                   4
Case 8:19-cv-02814-WFJ-AEP Document 42 Filed 02/18/21 Page 5 of 18 PageID 1248




 Id. at 13. The EEOC dismissed this charge on August 29, 2018. Id. at 14.

       On December 13, 2016, just days after the second charge was filed, Plaintiff

 became Merchandising Team Lead and remains in that position. Dkt. 26-18, Fig.

 Decl. ¶ 4. The circumstances surrounding the arguably actionable conduct

 pertaining to the three types of positions (AM, APM, and MIT) will be discussed

 below.

                     SUMMARY JUDGMENT STANDARD

       “The court shall grant summary judgment if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to judgment as

 a matter of law.” Fed. R. Civ. P. 56(a). A disputed fact is genuine if “there is

 sufficient evidence favoring the nonmoving party for a jury to return a verdict for

 that party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). When

 deciding whether a reasonable jury could return a verdict, the Court must view the

 evidence in the light most favorable to the non-moving party and must draw all

 reasonable inferences in that party’s favor. Matsushita Elec. Indus. Co. v. Zenith

 Radio Corp., 475 U.S. 574, 587 (1986).

                                    DISCUSSION

       The record reflects, and the parties agreed at the hearing, there is no direct

 evidence of discrimination. Dkt. 24 ¶ 55; Dkt. 26-2 at 221, 230–31. Indirect,

 circumstantial evidence of discrimination must be proven according to the

                                           5
Case 8:19-cv-02814-WFJ-AEP Document 42 Filed 02/18/21 Page 6 of 18 PageID 1249




 McDonnell Douglas burden-shifting test. See Edmond v. Univ. of Miami, 441 F.

 App’x 721, 723 (11th Cir. 2011) (holding FCRA claims are governed by

 McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–05 (1973)); Chapman v. Al

 Transp., 229 F.3d 1012, 1024 (11th Cir. 2000) (noting McDonnell Douglas

 framework used for age discrimination claims based on circumstantial evidence).

       To establish a prima facie case of discrimination for failure to promote, the

 plaintiff must show (1) he is a member of a protected class; (2) he was qualified for

 the position and he applied for it; (3) he was not considered for the position despite

 his qualifications; and (4) equally or less qualified individuals outside of his

 protected class were hired for the position. Smith v. Thomasville Ga., 753 F.

 App’x 675, 689 (11th Cir. 2018) (citing Combs v. Plantation Patterns, 106 F.3d

 1519, 1539 n.11 (11th Cir. 1997)). The fourth requirement was redescribed to

 seemingly lessen the proof at the prima facie case stage. Voudy v. Sheriff of

 Broward Cnty., 701 F. App’x 865, 869 (11th Cir. 2017). In Voudy, the plaintiff

 was not required to show the successful candidate was equally or less qualified but

 only that the plaintiff’s employer “either continued to attempt to fill the positions

 or in fact filled the positions with persons outside of his protected class.” Id.

       Once the rebuttable presumption of the prima facie case is established, the

 burden shifts to the employer to articulate a legitimate, nondiscriminatory reason

 for failing to promote. Underwood v. Perry Cnty. Comm’n, 431 F.3d 788, 794

                                            6
Case 8:19-cv-02814-WFJ-AEP Document 42 Filed 02/18/21 Page 7 of 18 PageID 1250




 (11th Cir. 2005). If the employer does so, then the burden falls again on the

 plaintiff to show the employer’s reason is pretextual by “significantly probative

 evidence.” Id. (citing Zaben v Air Prods. & Chems., Inc., 129 F.3d 1453, 1457

 (11th Cir. 1997)).

       The same burden-shifting framework applies in age discrimination cases.

 There, the inquiry examines the protected class of 40- to 70-year-olds and the

 equally or less qualified individual as substantially younger than the plaintiff.

 Cooper v. Ga. Dep’t of Transp., No. 19-14230, 2020 WL 6746741, at *8 (11th Cir.

 Nov. 17, 2020) (citing Liebman v. Metro. Life Ins. Co., 808 F.3d 1294, 1298 (11th

 Cir. 2015)). Three years younger is considered substantial. Id. (citing Carter v.

 DecisionOne Corp., 122 F.3d 997, 1003 (11th Cir. 1997)). Unlike discrimination

 based on race or national origin, age must be the “but-for” cause of the employer’s

 failure to promote. Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 176 (2009).

 Failure to Promote: Prima Facie Case

       First, both Plaintiff’s 2008 denial for Grocery Team Lead and his 2014

 demotion from a Team Lead position are not actionable. These claims are time-

 barred because the conduct occurred prior to 365 days of filing his first EEOC

 complaint on January 27, 2016, and, in any event, were not articulated in the

 charges filed. See McCullough v. Nesco Res., LLC, 760 F. App’x 642, 646–47

 (11th Cir. 2019). The cut-off date is January 25, 2015. Even if those pre-January

                                            7
Case 8:19-cv-02814-WFJ-AEP Document 42 Filed 02/18/21 Page 8 of 18 PageID 1251




 2015 claims were administratively exhausted, failure to be selected for a lateral

 move is not an adverse action giving rise to a failure to promote. Austin v.

 Progressive RSC, Inc., 265 F. App’x 836, 845 n.9 (11th Cir. 2008) (transferring

 employee other than plaintiff to a lateral position is not considered a promotion);

 Anderson v. United Parcel Serv., Inc., No. 1:05-cv-2221-CCH, 2007 WL 9709991,

 at *10–11 (N.D. Ga. Jan. 31, 2007) (stating “the failure to be reassigned to a lateral

 position within a company, where such assignment would not materially change

 the terms or conditions of employment, does not constitute an actionable adverse

 employment action”), aff’d, 248 F. App’x 97 (11th Cir. 2007).

       Next, the actionable claims include those regarding the 11 (of the initial 23)

 positions that Sam’s actually filled. These salaried positions of AM, APM, and

 MIT require different qualifications. Plaintiff does not hold either an associate’s or

 bachelor’s degree. He has successfully completed Sam’s Club University program

 but not MIT training. Dkt. 37-3 at 3. Plaintiff has never held a supervisory

 position with Sam’s. Dkt. 26-1, Pl.’s Dep. at 17. Plaintiff has never held a

 managerial retail position, despite his managing a restaurant before his

 employment at Sam’s. Since December 13, 2016, Plaintiff has continuously held a

 Team Lead position, which is a non-salaried position without supervisory

 responsibilities.




                                           8
Case 8:19-cv-02814-WFJ-AEP Document 42 Filed 02/18/21 Page 9 of 18 PageID 1252




        Positions of Assistant Manager (4 Openings Filled)

        The AM position requires completion of Sam’s MIT program—or holding a

 salaried management position for a year, such as APM—and an associate’s

 degree.9 Dkt. 26-6, Youdelman Dep. at 16, 20–23. Plaintiff holds no post-

 secondary degree, and he has neither completed the MIT program nor held a

 salaried position at Sam’s. Dkt. 24 ¶¶ 3–4; Dkt. 26-1, Pl.’s Dep. at 10–11. Of the

 four selected for the AM positions, three had completed Sam’s MIT training, all

 four held a minimum of an associate’s degree, and the one lacking MIT training

 was already an AM and had over six years’ store management experience at

 another large retailer.10 Dkt. 24 ¶¶ 15, 17–19; Dkt. 36 at 7–10. Plaintiff admitted

 he was not qualified for an AM position. Dkt. 24 ¶ 14; Dkt. 26-1, Pl.’s Dep. at

 176, 178–79.

        Apart from the comparative qualifications of the recipients and Plaintiff, two

 of the AMs were members of his same race (white), and one was older. Any

 discrimination based on Plaintiff’s national origin of Iranian cannot be measured or

 determined because Sam’s did not collect data on national origin and did not track



 9
   Although Gladys Lopez testified that MIT training is a prerequisite for any salaried
 management position, her testimony stands alone in this regard, and she left Sam’s as its HR
 market manager in June 2015. Dkt. 37-1, Lopez Dep. at 8, 24. Plaintiff did not apply for any of
 the openings at issue until September 2015. Dkt. 24 at 5–14.
 10
    Rebekah Melton (white, 27, AM in Lakeland), Odilio Pena (Hispanic, 39, AM in St.
 Petersburg), and Michael Viramontes (Hispanic, 29, AM in South Tampa) had completed MIT
 training. Alan Judd (white, 59) was already an AM when selected for AM at Sam’s Melbourne.
                                                9
Case 8:19-cv-02814-WFJ-AEP Document 42 Filed 02/18/21 Page 10 of 18 PageID 1253




 national origin. Plaintiff cannot show that Sam’s selected individuals outside of

 Plaintiff’s protected class of race, age, or national origin for the AM positions and,

 therefore, has not established a prima face case of discrimination.

        Positions of Asset Protection Manager (3 Openings Filled)

        The APM position does not require completion of the MIT program, one

 year at a salaried position, or an associate’s degree. Dkt. 24 ¶20; Dkt. 26-12,

 Crabtree Dep. at 16.11 The parties agree Plaintiff was qualified for the position.

 Plaintiff applied for APM at Wesley Chapel and two other Sam’s locations. Dkt.

 24 ¶¶ 21–23. Sean Youdelman (white, 25) was selected at Wesley Chapel.12 Dkt.

 24 ¶ 21. Youdelman was hired in 2008 as a lot attendant and moved his way up to

 produce associate, Produce Team Lead, Grocery Produce Supervisor, and finally to

 APM in 2015. Id. Youdelman never completed the MIT program but trained

 under the prior APM and has two associate’s degrees. Id. The Sam’s Wesley

 Chapel manager, Alan Cole (black, 54), earlier advised Plaintiff to seek out

 experience in other areas at Sam’s, but Plaintiff did not heed his advice. 13 Id.




 11
    Jonathan Crabtree never completed the MIT program and was promoted from APM to Grocery
 Manager, both at Wesley Chapel. Dkt. 36 ¶ 10. Crabtree, however, transferred to Wesley
 Chapel from South Tampa to fill an APM position. Dkt. 26-12, Dep. Crabtree at 11–13.
 12
    Sam’s describes Youdelman as 25, and Plaintiff describes him as 30. Compare Dkt. 24 with
 Dkt. 36. These discrepancies are explained by using the time of the aggrieved conduct around
 2015 versus the time the witnesses were deposed.
 13
    Alan Cole held the Sam’s Club manager position at Wesley Chapel for 15 years until he left in
 April 2019. Dkt. 26-4, Cole Dep. at 7–8.
                                               10
Case 8:19-cv-02814-WFJ-AEP Document 42 Filed 02/18/21 Page 11 of 18 PageID 1254




 Youdelman and Plaintiff are members of the same protected racial class. Although

 Youdelman is far younger than Plaintiff, Youdelman was more qualified.

           The remaining APM selections were also more qualified in terms of

 education and experience. Karen Mitchell (white, 48) was hired by Sam’s in 2006,

 has a bachelor’s degree, and had vast experience in the claims department, which is

 supervised by the APM. Dkt. 24 ¶ 22. Alan Castro (Hispanic, 33) completed the

 MIT program, had experience in retail management prior to Sam’s, and held Team

 Lead positions in various departments at Sam’s to gain experience. Dkt. 24 ¶ 23.

 Both APMs were better qualified than Plaintiff, and Mitchell was in the same

 protected class in both age and race. Plaintiff has not shown that his comparators

 were “similarly situated in all material respects.” Lewis v. City of Union City, 918

 F.3d 1213, 1224 (11th Cir. 2019) (en banc).

           An additional factor militating against discrimination concerns the

 respective classes of the decision-makers. For all three APM positions, the

 decision-makers were over 40 years old.14 Dkt. 24 ¶¶ 21–23. Where the decision

 maker is in the same protected class, courts often find this relevant and refuse to

 find age discrimination. Ehrhardt v. Haddad Rest. Group, Inc., 443 F. App’x 452,

 456 (11th Cir. 2011); Elrod v. Sears, Roebuck & Co., 939 F.2d 1466, 1471 (11th




 14
      The decision-makers were also the same race as Plaintiff: white.
                                                  11
Case 8:19-cv-02814-WFJ-AEP Document 42 Filed 02/18/21 Page 12 of 18 PageID 1255




 Cir. 1991) (explaining burden is higher to show discharge motivated by age where

 decision-maker is within protected class).

        Positions of Manager In Training (4 Openings Filled)

        The MIT position, also referred to as MIT training or the MIT program, does

 not require one year of a salaried position or a special degree. The parties agree

 Plaintiff was qualified for the MIT position. Plaintiff applied for 15 MIT positions

 at various Sam’s locations including Wesley Chapel. Dkt. 36 ¶ 13. An MIT

 position is typically given to an employee from a different Sam’s store and often

 requires relocating. Dkt. 26-12, Crabtree Dep. at 16–17.15 Sam’s closed ten of the

 15 MIT positions without being filled, and Plaintiff withdrew his application for

 one position.16 Dkt. 24 ¶ 16.

        The relevant four MIT positions were filled by Amir Pishad (white, 27,

 Brandon), Nichole Moffat (white, 22, Pinellas Park), Peter Irrizarry Colon

 (Hispanic, 36, North Lakeland), and Sabrina McCalpin (black, 44, Wesley

 Chapel). Dkt. 39 at 3; Dkt. 24 ¶¶ 29, 32, 34, 36. One candidate held a bachelor’s

 degree, two held associate’s degrees, and the fourth had worked at Sam’s since



 15
    Crabtree explained that once he held the APM position at Wesley Chapel, he had the option of
 applying for an MIT program, with no guarantee of the Sam’s location, or Grocery Produce
 Manager: “[It was] more convenient for me to try to do [the Grocery Produce Manager at Wesley
 Chapel] instead of going through the MIT program in a different city and a different club with
 the uncertainty of where I could end up afterwards.” Dkt 26-12 at 17.
 16
    Plaintiff withdrew his application at Wesley Chapel because Cole told him Sam’s did not want
 an hourly associate to become a manager in the same store. Dkt. 35 at 6; Dkt. 36 ¶ 16.
                                               12
Case 8:19-cv-02814-WFJ-AEP Document 42 Filed 02/18/21 Page 13 of 18 PageID 1256




 2000 with experience in the critical member services department. Id. All four

 candidates were better qualified than Plaintiff. Id. Plaintiff has failed to meet the

 fourth prong of the prima facie case because the comparators must be “similarly

 situated [to the plaintiff] in all relevant respects.” See Johnson v. Coffee Cnty.

 Comm’n, 714 F. App’x 942, 946–47 (11th Cir. 2017) (upholding denial of

 promotion claim on summary judgment where selected candidate was licensed and

 quoting Brown v. Ala. Dep’t of Transp., 597 F.3d 1160, 1174 (11th Cir. 2010)).17

 Apart from qualifications, Pishad and Moffat were white and McCalpin was over

 40 and as such were members of Plaintiff’s protected class. No prima facie case

 has been established.

 Failure to Promote: Legitimate, Non-discriminatory Reason/Pretext

        If, for arguments’ sake, Plaintiff could satisfy all four elements of his prima

 facie case, the burden shifts to Sam’s to rebut the presumption of discrimination by

 articulating a legitimate, nondiscriminatory reason for any adverse employment

 action. Sam’s reasons for hiring the selected individuals over Plaintiff was that all

 other applicants were more qualified. Dkt. 23 at 9. On its face, the record supports

 this reason. The burden then shifts back to Plaintiff to show the reason was

 pretextual: the reason must be false; and discrimination must be the true reason for



 17
  Two of the interviewing managers for the four MIT positions were white and one was over 40.
 Dkt. 24 ¶¶ 29, 32, 34, 36.
                                             13
Case 8:19-cv-02814-WFJ-AEP Document 42 Filed 02/18/21 Page 14 of 18 PageID 1257




 the adverse action. Brooks v. Cnty. Comm’n of Jefferson Cnty., 446 F.3d 1160,

 1163 (11th Cir. 2006).

        “A plaintiff cannot prove pretext in the context of a promotion by simply

 arguing or even by showing that he was better qualified.” Johnson, 714 F. App’x

 at 946–47 (quoting Springer v. Convergys Customer Mgmt. Group, 509 F.3d at

 1344, 1349 (11th Cir. 2007)). The divide between the successful applicants’ and

 the plaintiff’s qualifications must be of “such weight and significance that no

 reasonable person, in the exercise of impartial judgment, could have chosen the

 candidate selected over the plaintiff.” Brooks, 446 F.3d at 1163 (citing Cooper v.

 S. Co., 390 F.3d 695, 732 (11th Cir. 2004), cert. denied. 546 U.S. 960 (2005)). 18

 Plaintiff has made no showing of pretext.

 Retaliation

        The McDonnell Douglas burden-shifting framework applies to retaliation

 claims based on circumstantial evidence. Hilliary v. FlightSafety Int’l, Inc., 778 F.

 App’x 835, 840 (11th Cir. 2019). Retaliation claims under the FCRA are subject

 to the McDonnell Douglas burden-shifting analysis. See Harper v. Blockbuster

 Ent. Corp., 139 F.3d 1385, 1387 (11th Cir. 1998). To establish a prima facie case

 of retaliation, Plaintiff must show 1) that he engaged in protected activity, 2) that


 18
   See also Smith v. Horner, 839 F.2d 1530, 1538 (11th Cir. 1988) (holding plaintiff failed to
 show pretext by preponderance of evidence where employer’s hiring personnel testified selected
 candidate was best qualified based on experience and education).
                                               14
Case 8:19-cv-02814-WFJ-AEP Document 42 Filed 02/18/21 Page 15 of 18 PageID 1258




 he suffered an adverse employment action, and 3) that the adverse employment

 action was causally related to Plaintiff’s protected activity. Wideman v. Wal-Mart

 Stores, Inc., 141 F.3d 1453, 1454 (11th Cir. 1998). Causation must be established

 by showing the protected activity was the “but-for” cause of the adverse action.

 Cooper v. Ga. Dep’t of Transp., No. 19-14230, 2020 WL 6746741, at *7 (11th Cir.

 Nov. 17, 2020) (citing Jefferson v. Sewon Am., Inc., 891 F.3d 911, 924 (11th Cir.

 2018)).

       Plaintiff contends he received lower performance evaluations and coachings

 after he filed the EEOC charges. In May 2016, he received a “Solid Performer”

 rating from his supervisor Christopher D’Avanzo (white, 36) rather than the

 “Exceeds Expectations” he had previously received from D’Avanzo. Dkt. 24 ¶ 42.

 First, Plaintiff cannot show actionable conduct without showing knowledge of the

 protected activity on the part of Sam’s. See Higdon v. Jackson, 393 F.3d 1211,

 1220 (11th Cir. 2004); Raney v. Vinson Guard Serv., Inc., 120 F.3d 1192, 1197

 (11th Cir. 1997). Neither D’Avanzo nor Store Manager Cole were aware of the

 EEOC charges in May 2016, and Cole was not aware until he received the written

 dismissal from the EEOC sometime in 2017. Dkt. 24 ¶¶ 41–45.

       In addition to the lack of knowledge of the protected expression, the

 performance evaluations are too distant in time from the adverse action of filings

 EEOC charges to form the basis of a retaliation claim. See Nichols v. CSG Sys.,

                                          15
Case 8:19-cv-02814-WFJ-AEP Document 42 Filed 02/18/21 Page 16 of 18 PageID 1259




 Inc., 245 F. App’x 937, 941 (11th Cir. 2007) (finding passage of 10 months

 between protected activity and alleged adverse action fails to raise inference of

 retaliation). Another factor detrimental to Plaintiff’s case is the absence of adverse

 action in falling from an “A” grade to “B” grade with no effect on the material

 terms and conditions of Plaintiff’s employment, such as his salary and position as

 Team Lead. See Barnett v. Athens Reg’l Med. Ctr., Inc., 550 F. App’x 711, 713

 (11th Cir. 2013) (holding written reprimands or negative reviews having no

 “tangible effect” are not actionable).19

        Plaintiff did not receive negative evaluations until 2017 when he began

 receiving written coachings. The five coachings Plaintiff received occurred no

 earlier than October 25, 2017, which was almost 22 months after his first EEOC

 charge and nearly 11 months after his second. Dkt. 24 ¶ 48. 20 The first written

 coaching made by Co-Manager Jumana Kader (white, 32), which was overturned

 by Figueroa Munoz (Hispanic, 45), resulted from his alleged rude behavior at a

 meeting. Id. Of the five coachings, the first three were overturned by Figueroa

 and/or Market Manager Don Nickens (white, 61). Dkt. 24 ¶¶ 49–51.




 19
    See also Brown v. Ala. Dep’t of Transp., 597 F.3d 1160, 1182 (11th Cir. 2010) (finding no
 inference of retaliation where three months elapsed between protected activity and adverse
 action).
 20
    Plaintiff did not apply for any positions after August 2017. Dkt. 24 ¶ 47.
                                               16
Case 8:19-cv-02814-WFJ-AEP Document 42 Filed 02/18/21 Page 17 of 18 PageID 1260




       The two coachings that were not overturned occurred in 2019, more than

 two years after the EEOC dismissed the first charge. Dkt. 24 ¶¶ 52–54.

 Merchandise Manager Jonathan Crabtree (white, 35) issued a second-tier written

 coaching in September 2019 after Plaintiff chose to leave pallets of merchandise

 out on the floor at the end of his shift while he wrote an email explaining how he

 could not complete his work. Dkt. 24 ¶ 52. In December 2019, Club Manager

 Jason Lee (white, 45), who replaced Cole, issued a third-tier coaching for

 Plaintiff’s failure to complete a required audit and to prepare for a wireless event at

 the store. Dkt. 24 ¶ 54.

       Plaintiff failed to demonstrate a prima facie case for retaliation because none

 of the supervisors or managers knew of the EEOC charges, the protected activity

 and adverse action lacked temporal proximity, and Plaintiff cannot show that but

 for his filing EEOC charges he would not have received written coachings.

 Assuming Plaintiff could show a prima facie case, Plaintiff cannot show the

 legitimate, nondiscriminatory reasons of subpar performance and misconduct were

 pretextual. See Cuddeback v. Fla. Bd. of Educ., 381 F.3d 1230, 1236 (11th Cir.

 2007) (performance); Scott v. Fla. Dep’t of Child. & Fam. Servs., No. 3:04cv275-

 RVEMT, 2005 WL 2175179, at *6 (N.D. Fla. Sept. 6, 2005) (misconduct).




                                           17
Case 8:19-cv-02814-WFJ-AEP Document 42 Filed 02/18/21 Page 18 of 18 PageID 1261




       Accordingly, Defendant’s motion for summary judgment (Dkt. 23) is

 granted. The Clerk is directed to enter judgment in favor of Defendant and close

 the case.

       DONE AND ORDERED at Tampa, Florida on February 18, 2021.




 COPIES FURNISHED TO:
 Counsel of record




                                         18
